***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
BANKS v. COMMISSIONER OF CORRECTION—SECOND CONCURRENCE

   ECKER, J., concurring in the judgment. I respectfully
disagree with the majority opinion to the extent that it
adopts and applies the harmless error analysis set forth
in Brecht v. Abrahamson, 507 U.S. 619, 623, 113 S. Ct.
1710, 123 L. Ed. 2d 353 (1993). See id. (new trial is
mandated if instructional error ‘‘had substantial and
injurious effect or influence in determining the jury’s
verdict’’ (internal quotation marks omitted)). For the
reasons explained in part II of Justice D’Auria’s concur-
ring opinion in this case, I would instead apply the
standard articulated in Neder v. United States, 527 U.S.
1, 18, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999). See
id. (new trial is required unless it is ‘‘clear beyond a
reasonable doubt that a rational jury would have found
the defendant guilty absent the [instructional] error’’).
Accordingly, I join part II of Justice D’Auria’s concur-
ring opinion. I nevertheless concur in the judgment
because, applying the Neder standard, the state has met
its burden of establishing harmless error on this record.
See footnote 1 of Justice D’Auria’s concurring opinion.